Title: From Alexander Hamilton to Benjamin Goodhue, 30 June 1791
From: Hamilton, Alexander
To: Goodhue, Benjamin



Philadelphia June 30. 1791
My Dear Sir

As Mr. Coxe, who I think informed me he had a letter from you on the same subject undertook to say all that could be said in relation to Mr. Gray’s affair; I permitted the hurry of business to keep me silent. Nothing further concerning the affair has since come to me; so that I am wholly ignorant what turn it may have taken.
It must have given you pleasure to learn how much the constitution of the United States & the measures under it, in which you have had so considerable an agency have contributed to raise this Country in the estimation of Europe. According to the accounts received here, the change which has been wrought in the opinion of that part of the world respecting the U States is almost wonderful.
The British Cabinet wish to be thought disposed to enter into amicable & liberal arrangements with us. They had appointed Mr Elliot who on private considerations had declined & it is affirmed from pretty good though not decisive authority, that they have substituted a Mr. Hammond, & that his arrival may shortly be expected.
I would not warrant the issue; but if some liberal arrangement with Great Britain should ensue, it will have a prodigious effect upon the Conduct of some other parts of Europe. Tis however most wise for us to depend as little as possible upon European Caprice & to exert ourselves to the utmost to unfold and improve every domestic resource.
In all appearance the subscriptions to the Bank of the United States will proceed with astonishing rapidity. Twill not be surprising if a week completes them.
With very great esteem & regard   I remain D Sir   Your Obed serv
A Hamilton
B Goodhue Esqr

